Cc Oo ND WNW BR WY bw &

NO NO NO NO KN KR KN KR RO me eye ee
oO ADHD nH FP WD NY K|§ CDT CO FH ADD WA BP WO PO FR OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 1 of 32

Christopher Yuhl, Esq. (CA Bar #132233)
YUHL | CARR LLP

4676 Admiralty Way, Suite #550

Marina Del Ray, CA 90292

Phone: 310-827-2800

Facsimile: 310-827-4200

Email: cyuhl@yuhlcarr.com

N. Kirkland Pope (pro hac pending)
Michael J. Blakely, Jr. (pro hac pending)
POPE McGLAMRY

3391 Peachtree Road, NE, Ste. 300
Atlanta, GA 30326

Phone: 404-523-7706

Facsimile: 404-524-1648

Email: kirkpope@popeMcGLAMRY.com
Email: mjblakely@popeMcGLAMRY.com

Attorneys for Plaintiffs
CHRIS COLE and CRISTY COLE

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
CHRIS COLE and Case No.
CRISTY COLE, COMPLAINT FOR DAMAGES
Plaintiffs, 1. Strict Products Liability —
Manufacturing Defect
Vv. 2. Strict Products Liability — Failure to
Warn
WRIGHT MEDICAL TECHNOLOGY, | 3. Negligence
INC., a Delaware corporation, 4. Fraudulent Misrepresentation
5. Fraudulent Concealment
Defendant. 6. Negligent Misrepresentation
7. Loss of Consortium
DEMAND FOR JURY TRIAL

 

 

 
oS eo SND DN OD SP WY HNO &

NO NO NY WYO NO NY WN NO NO HF HS Fe Se Se Re ee ee ee ee
nH A HD nA FPF WD NY K|§ DTD OBO CFC AD HDR DH BP WO HO KH COC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 2 of 32

Plaintiffs, Chris and Cristy Cole, by and through their attorneys of record,
hereby file this Complaint for Damages and Jury Trial Demand against Defendant
Wright Medical Technology, Inc., a Delaware corporation, to allege the following

causes of action against Defendant, as follows:

NATURE OF THE ACTION
ll. Defendant has known for years that its femoral stem hip replacement

device — the PROFEMUR® Total Hip Femoral System with PROFEMUR® Femoral
Stem (the “Stem”) and PROFEMUR® Titanium Modular Neck (the “Neck”)
(collectively referred to as “the PROFEMUR® Total Hip Femoral System” or “the
Device”) — was prone to catastrophically fail within a few years of implantation
despite representations to the contrary. The Stem and Neck of Defendant’s Device
is comprised of titanium alloy and is prone to micromotion, fretting and corrosion
that leads to catastrophic fracture. Defendant has known since the 1990’s that its
Device has a tendency to fret, corrode and fracture at the location of the highest
tensile stress concentration in the Neck-Stem-body transition during even low to
moderate physical activity. As a result of the Device’s defects and Defendant’s
tortious acts/omissions, Plaintiff Chris Cole, and many other patients who received
these devices, endured unnecessary pain and suffering; debilitating lack of mobility;
and a subsequent more difficult revision surgery to replace the faulty Device, giving

rise to more pain and suffering, prolonged recovery time, disability, and increased

 
So HF DD nA FP WD NY

NO NYO NY HN NH ND NY KN NO He ee ee ee Se ee ee oe oe
on DN OH SPW NY KF DTD BO GB HTD HR NA BP W NH KF OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 3 of 32

risk of complications and death from surgery.

2. Plaintiff Chris Cole has suffered from unnecessary pain, debilitation,
risk of death, extended hospitalization and extended rehabilitation as necessitated a
very complex revision surgery because of the catastrophic failure of Defendant’s
defective Device.

PARTIES

3. Plaintiffs Chris Cole and Cristy Cole are, and all times relevant hereto
were, residents and citizens of Santa Barbra County, California.

4. Plaintiff Chris Cole underwent a right total hip arthroplasty on April 4,
2007. At that time, the PROFEMUR® Total Hip System manufactured, designed,
distributed, labeled, marketed, and warranted by Defendant Wright Medical
Technology, Inc. was implanted into Plaintiff Chris Cole. Plaintiff's surgeon,
medical staff, and other healthcare providers met or exceeded the standard of care
applicable to the hip replacement surgery. The PROFEMUR® Total Hip System
implanted on Plaintiffs right side subsequently failed by catastrophic fracture on
February 12, 2019, and necessitated revision surgery.

5. Defendant Wright Medical Technology, Inc. (hereinafter “Wright” or
“Wright Medical”) is a corporation organized under the laws of the State of
Delaware, with its principal place of business located in Memphis, Tennessee, and

as such is a citizen of both the State of Tennessee and the State of Delaware.

 
oC PO ND OO SF WH NN

NO NO WB NY NY NY NY NY NO HH He Fe Fe ee eee Oe
oN HD OD FP WO NYO K& DTD OHO CO a HD NH BP WW NNO KH CO

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 4 of 32

Defendant Wright is registered to do business in the State of California, and may be
served with process by serving its registered agent for service, Corporation Service
Company, at 2710 Gateway Oaks Drive, Sacramento, California 95833.

6. At all times relevant hereto, the Defendant was engaged in the business
of designing, licensing, manufacturing, distributing, selling, marketing and/or
introducing into interstate commerce, either directly or indirectly through third-
parties or related entities, numerous prosthetic orthopedic products, including the
PROFEMUR® Total Hip System.

1. At all times relevant hereto, the Defendant was also involved in the
business of monitoring and reporting adverse events concerning the PROFEMUR®
Total Hip System, and participated in the decision process and response, if any,
related to these adverse events.

8. At all times relevant hereto, either directly or through its agents,
apparent agents, servants, or employees, the Defendant sold, distributed, and
marketed the defective PROFEMUR® Total Hip Femoral System in the State of
California. Defendant derives substantial revenue from orthopedic products used or
implanted in the State of California. As such, Defendant expected or should have
expected that its business activities could or would subject it to legal action in the

State of California.

 
SCS Fe STH OH FP WO NY

NO NO NO NH WN NO WN HN NO wR ee ee eo Se Se ee ee ee he
oH AN HD NA FP WO NYO K|Y§ TD BO CO a HDB DA BP WO HPO KH COC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 5 of 32

JURISDICTION AND VENUE
9. This Court has personal jurisdiction over the Defendant because it has

sufficient minimum contacts with the State of California. At all times relevant
hereto, Defendant directly or through its agents conducted regular and sustained
business in California by selling and distributing its products in California, and
engaged in substantial commerce and business activity in the County of Santa
Barbara.

10. Defendant derives substantial revenue from orthopedic products used
or implanted in the State of California. Defendant Wright’s website lists
approximately 200 doctors in California who have used Defendant Wright’s
products. As such, Defendant expected or should have expected that its business
activities could or would subject it to legal action in California.

11. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332
because the Parties are completely diverse in citizenship—Plaintiffs are California
citizens and Defendant is a citizen of both Tennessee and Delaware—and the amount
in controversy exceeds $75,000.

12. Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) and
(b)(2), as a substantial part of the events or omissions giving rise to this claim

occurred in the County of Santa Barbara.

 
CoCo fF IND NH Fe WY NO

NO NO NYO NH NHN HN NY WN NO He He Fe SS Se ee Se eS oe ee
CoN DN On SP WY NY KK DBD CO FH HA DB WD BP WW NYO KK COC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 6 of 32

STATEMENT OF FACTS

13. In December 1999, Wright acquired Cremascoli Ortho (“Cremascoli”),
a European manufacturer of artificial hip devices which had designed and
manufactured artificial hips with a modular neck component since approximately
1985.

14. Pursuant to the Section 510(k) Premarket Notification Process (“5 10(k)
Process”), on December 13, 2000, Wright received permission from the United
States Food and Drug Administration (“FDA”) to distribute in the United States its
PROFEMUR® Femoral Hip System.

15. The FDA never considered and approved the safety of the
PROFEMUR® Total Hip Femoral System, but instead concluded only that the
PROFEMUR?® was substantially equivalent to an already legally marketed device.

16. Sometime after December 13, 2000, Wright began to manufacture,
label, market, promote, distribute, and sell in the United States the Wright Medical
PROFEMUR® Femoral Hip System and its components, including the
PROFEMUR® modular necks.

17. The Wright Medical PROFEMUR® modular necks that were
distributed after December 13, 2000, and before August 25, 2009, were all made of
a titanitum-aluminum-vanadium alloy known as Ti6A14V.

18. On August 25, 2009, pursuant to a subsequent Section 510(k)

 
So Oe ND HO FP WW NYO

NO wo NO NO WN WN WN WN NHN HR eS Fe He ee OO Se Se ee ee ee
oOo AND A FP WD NY KY COD OO OH nH DB DH BP W HB KH CO

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 7 of 32

Premarket Notification (No. K091423), the FDA permitted Wright to distribute and
market a PROFEMUR® device manufactured from cobalt chrome alloy instead of
Ti6A14V, concluding — without assessing the safety of the device — only that the
cobalt chrome alloy device is “substantially equivalent” to the Ti6A14V device.

19. The PROFEMUR® modular neck made of Ti6A/4V was still made
available for sale after 2011, but only after a waiver was signed by the patient stating
the patient understood the risks of fracture of the device.

20. The Wright Medical PROFEMUR® modular necks, as promoted,
marketed, distributed, and sold in the United States after December 13, 2000, for use
with various Wright Medical hip systems, were manufactured in twelve models or
styles, six of those twelve were generally identified by Wright as “short” necks (i.e.,
Catalog #s PHAO-1202, PHA0-1212, PHAO-1222, PHA0-1232, PHAO0-1242, and
PHAO-1252), and six identified by Wright as “long” necks (i.e., Catalog #s PHAO-
1204, PHAO-1214, PHA0-1224, PHA0-1234, PHAO-1244, and PHAO-1254).

21. In various marketing and promotional materials published and
distributed by Wright from approximately the year 2002, and into the year 2005, and
available to Wright’s sales representatives and distributors, surgeons, patients, and
the general public, Wright made the following representations, statements, claims,
and guarantees about its PROFEMUR® modular necks:

The modular neck used with the Profemur Hip has been employed by

 
CF ND WH FP WY HN

NO wo NYO NO WN WN WN KN KN ee ee = ee ee
oN Dn OW FP WN KH DOD OBO Be ND HD WT BW NH KY OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 8 of 32

Wright Cremascoli for over 15 years. The necks were designed in 1985
and have been successfully implanted in over 50,000 patients requiring
both primary and revision hip procedures. The necks are used in other
Wright Cremascoli hip systems besides the Profemur Hip. None of the
necks has experienced a clinical failure since their inception.

[emphasis added]

and

The modular neck system, designed by Cremascoli in 1985 (U.S. Patent
#4,957,510), has now been successfully implanted in over 50,000
patients requiring both primary and revision hip arthroplasty.
Extensive laboratory tests have proven that the coupling between the
modular neck and femoral implant guarantees:

e Structural reliability
e Absence of significant micromovement

e Absence of fretting corrosion
[emphasis added]

[Wright Medical Technical Monograph MH688-102 ©2004].

22. In 2001, Wright made a design change to its PROFEMUR® necks to
increase the potential range of motion.

23. Inmaking the 2001 design change to the PROFEMUR® modular necks,
Wright changed the geometry, weight, and mass of the PROFEMUR® modular
necks,

24. More than 40,000 of the above-referenced modular necks “designed in

1985,” and “successfully implanted in over 50,000 patients,” and for which Wright

 
SCS ee ND OO Se WC HN eS

NO NO NO NBO NY NY NY NY NO HR He Fe Se ee Ree eee ee
oOo nN ND A FP WD NYO K DOD OO SH AND HD HT BW NO KK OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 9 of 32

claimed, “none of the necks has experienced a clinical failure since their inception,”
were of the original design that existed prior to the 2001 design change.

25. In fact, prior to the year 2001, Wright had received notice of clinical
failures in the form of fractures of modular necks that had been implanted in patients
in Europe but continued to represent to surgeons that no failures had occurred
clinically.

26. In its initial 510(k) Premarket Notification application to distribute its
PROFEMUR® modular necks in the United States, Wright did not disclose to the
FDA that it had notice of clinical failures in the form of modular neck fractures that
had been implanted in patients in Europe.

27. Once Wright filed its 510(k) Premarket Notification application to
distribute its PROFEMUR® modular necks in the United States, Wright had a duty
to report to the FDA any instances it knew, or received notice of, a clinical failure in
the form of a fracture of a modular neck that had been implanted in a patient.

28. Once Wright began distributing its PROFEMUR® modular necks in the
United States, Wright had a duty to report to the FDA any instances it knew, or
received notice of, a clinical failure in the form of a fracture of a modular neck that
had been implanted in a patient.

29. Prior to April 19, 2005, Wright did not report to the FDA any of the

instances it knew or received notice that a PROFEMUR® modular neck had

 
CS ee HN DH DH BP WY NY

NO NO NY NY NO NY WN WN NO eae eee Ree ee ee ee ee
oo ANH Wn F&F WY NY |§ DGD OO FC A DB A BP WO NO KF CO

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 10 of 32

clinically failed by the modular neck having fractured in a patient in Europe.

30. On or about April 19, 2005, Wright first reported to the FDA a
PROFEMUR® modular neck clinical failure where the modular neck implanted in a
patient had fractured.

31. Wright received notice of additional modular neck clinical failures in
the U.S. as a result of modular neck fractures.

32. The number of PROFEMUR® modular neck clinical failures in the
form of modular neck fractures have continued to increase over time, and continues
to increase to the present day, now numbering more than 800 such clinical failures.

33. Fractures have been reported for both the long and the short versions of
the PROFEMUR® modular necks.

34. The fracture rate for PROFEMUR® long modular necks is
approximately eight times the fracture rate of the PROFEMUR® short modular
necks.

35. In Wright’s Instructions for Use (“IFU”) that accompanied the Device
from their introduction into the United States, through 2008, if not later, Wright said
that the Device was contraindicated for use in obese patients, “[W]here obesity is
defined as three times normal body weight.”

36. Prior to August 2010, Wright did not include a warning, precaution, or

other advisory as to the use of any of its modular necks in people who weighed more

10

 
oC ee ND OO SP WY YN eS

NO NO NO DDO NO KO KN NRO RQ Rem ee ee ee ee hue
oN DN ON FP WN KF DOD O CBC HTD DN BP WO NO KK CO

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 11 of 32

than a specifically stated weight in its IFUs distributed in the United States.

37. Prior to August 2010, Wright did not state that the use of any of its
modular necks was contraindicated in heavyweight males in its IFUs distributed in
the United States.

38. Prior to August 2010, Wright did not state that the use of any of its
modular necks was contraindicated in patients who engaged in heavy lifting in its
IFUs distributed in the United States.

39. Prior to August 2010, Wright did not state that the use of any of its
modular necks was contraindicated in patients who engaged in impact sports in its
IFUs distributed in the United States.

40. Eventhough some Wright IFUs for Devices in use prior to August 2010
contained a section titled, “Conditions presenting increased risk of failure include,”
that section of the IFU did not state that patients weighing more than a certain
weight, engaging in a high level of physical activity, engaging in heavy lifting, or
engaging in impact sports, would be at an increased risk of failure (fracture) of the
modular neck.

41. Notwithstanding Defendant’s knowledge, Defendant has never
informed patients in the United States who received the PROFEMUR® modular
necks, and have not yet experienced a modular neck fracture, that higher weight

and/or higher levels of activity may place patients at an increased risk and rate of

11

 
SCS ee NTH On He WO HN

NO NO NO NO NY KN WN NY NO HH FF RHR ee ee ee ee ee
oN DO UN FP WY NY K|§ CFD OO Se AD DB A BP WD NO YK CO

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 12 of 32

failure due to fracture of the modular necks.

42. Notwithstanding Defendant’s knowledge, Defendant has never directly
asked its sales representatives/distributors or surgeons in the United States to directly
inform any surgeons/patients who used/received these modular necks that patients
of higher weight and/or higher levels of activity may be placed at an increased risk
and rate of failure due to fracture of the modular necks.

43. Patient testimonials that have from time to time appeared on the Wright
website and were available to Wright sales representatives/distributors, physicians,
patients and the public from 2005 to the 2009, and/or that appeared in printed
materials published by Wright from 2005 to the 2009, have represented that patients
who received Wright artificial hips have already returned or are about to return to
such activities as running, jogging, skydiving, snow skiing, water skiing, marathon
running, tennis, racquetball, golf, horseback riding, work that involves lifting and
moving of heavy objects, active military duty in Iraq, karate, competitive wrestling
and competitive motocross racing, among other activities.

44. Patient testimonials that have from time to time appeared on the Wright
website, and in printed materials published by Wright from 2005 to the 2009, have
been from men who received the Devices and weighed in excess of 250 pounds.

45. In 2014, MicroPort Orthopedics, Inc. (“MicroPort”) acquired Wright

Medical’s OrthoRecon Division, which was the hip division responsible for

12

 
Cc Pm ND Wn FP W NY F&

NO NO HNO NO NO NH NYO NO RO em mm ee ee ee lume
oOo ANID Nn fF WY NY —|§ CO CO Fe Hy DB DA FBP WW NYO KF OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 13 of 32

designing and selling PROFEMUR® modular necks.

46. On August 11, 2015, MicroPort announced a voluntary recall of the
Long 8° Varus Cobalt Chrome Modular Neck, model PHAC-1254, in the interest of
“patient safety”.

47. The August 11, 2015, notice issued by MicroPort Chairman, Dr.
Zhaohua Chang, reported that “[a]s of the date of [the] announcement, MicroPort
Orthopedics [had] received 28 reports of implant failures” related to the cobalt
chrome neck.

48. On September 28, 2015, the FDA issued a Class 1 hip replacement
recall of the PROFEMUR® Long Cobalt Chrome neck component, and advised
patients to seek immediate medical treatment if they experience a sudden onset of
severe pain in their post-operative hip.

PLAINTIFF CHRIS COLE’S PROFEMUR® DEVICE

49. Plaintiffs Chris Cole and Cristy Cole bring this product liability
personal injury action as a recipient of a defective medical device, i.e., a modular
prosthetic hip, designed, manufactured, and distributed by Defendant.

50. On or about April 4, 2007, Plaintiff Chris Cole had right total hip
arthroplasty, at which time he had the Device properly implanted by Daniel Daluga,
M.D., at Greater Lafayette Health Services Unity Surgical Center in Lafayette,

Indiana. Specifically, Plaintiff recetved the PROFEMUR® 8 degree VAR/VAL

13

 
oC Fe HN DH WO FP WD NO &

Oo NO NY NY NY NY WN NY NO eee eee ee Re ee ee
oOo NHN ON FSF WD NY K& CD O CO HST HDR A BP WH NO KF OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 14 of 32

Long neck, model PHAO-1254, made from titanium alloy.

51. Based upon the patient population that Defendant intended its
PROFEMUR® hip systems to be implanted in and at the time Plaintiff Chris Cole
had the Device implanted, he was an appropriate patient to be implanted with this
hip system.

52. Subsequent to the date of implant, Plaintiff Chris Cole used his Device
in a normal and expected manner.

53. On or about February 12, 2019, the femoral neck of the Device
suddenly and catastrophically failed, breaking into pieces.

54. At the time of this catastrophic failure, Plaintiff Chris Cole was
performing a normal and expected activity of daily living.

55. On February 12, 2019, following the catastrophic failure of the device,
Plaintiff Chris Cole was taken to the emergency department.

56. On February 13, 2019, Plaintiff Chris Cole’s fractured Device was
surgically removed by Dennis Blackburn, D.O., at Marian Regional Medical Center
in Santa Maria, California, in a surgical procedure commonly called a “revision”.

57. At the time the Device was implanted in Plaintiff Chris Cole, it was in
the same condition in all relevant respects as when it left Wright’s control.

58. The PROFEMUR® Total Hip System (and its components) implanted

in Plaintiff Chris Cole was not merchantable and was unreasonably dangerous for

14

 
Co Fe ANH nO FP WD PO

NO NO NYO NH NHN NY WN WN NYO HH He Re Re Se ee Ee ee ee
ao AN NHN Oo FP WD NYO K|§ TD Oo CO nH HR HH BP WO NBO KF COC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 15 of 32

its intended and/or reasonably foreseeable uses in that:
A. — It was and is unreasonably dangerous as a result of one or more of a
combination of the following:

(1) the neck was designed in such a manner as to be subjected to
excessive micromotion and fretting corrosion, thereby increasing the potential
for failure;

(2) the surface of the section of the neck that was inserted into the
femoral stem was designed in such a manner as to increase the potential for
fretting and corrosion and failure;

(3) the portion of the neck that was inserted in the femoral stem was
in a narrow, confined space, thereby increasing the potential for fretting,
corrosion and failure;

(4) the components were designed in such a way as to make the
modular neck component susceptible to fretting and corrosion, thereby
increasing the potential for failure;

(5) the components were designed in such a way as to make the
modular neck component susceptible to mechanically assisted crevice
corrosion increasing the risk of fatigue fractures;

(6) the risk of neck fracture outweighed the utility of the Device;

(7) areasonably prudent manufacturer or seller, given knowledge of

15

 
Co Fe ND OD SP W NO

NO NO NO NO NHN NY NHN YN NO — ee Be Be Ree ee ee ue
Oo ND OH FP WN KF DT OO FA HDB nH BP W HBO KH OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 16 of 32

the Device’s condition, would not have marketed or sold the Device; and
(8) there may be other conditions or defects yet to be determined.

B. The PROFEMUR® Total Hip Femoral System was dangerous to an
extent beyond which would be contemplated by the ordinary consumer with the
ordinary knowledge common to the community as to its characteristics in that:

(1) the ordinary consumer would not contemplate that the Device
would catastrophically fail within less than eight years after implantation; and

(2) the ordinary consumer would not contemplate that the ordinary
activities of daily living would result in the system catastrophically failing
within less than eight years after implantation.

59. The Device is not designed to withstand the normal activities of daily
living after implantation without premature failure from fractures.

60. The Device is not designed to withstand the normal activities of daily
living after implantation in active or heavier weight patients without premature
failure from fractures.

61. The Device was not tested in design and development at the level of
forces that were known would be encountered in the normal activities of daily living.

62. The Device was not tested in design and development at the level of
forces equal to the level of activities of patients that Wright promoted and marketed

these devices to.

16

 
Co Fe NDB On FP WD NY

NO NO NO NO NO NO NY WN NO RR He ee Se ee ee ee ee ue
Oo ND OH FP WD NYO KH OD OO fF nH DB WH BW NH KY OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 17 of 32

63. The Device was known by Defendant to be failing at higher than
expected rates from fractures of the modular necks prior to the date of its
implantation in Plaintiff Chris Cole.

64. Prior to the implant of the Device in Plaintiff Chris Cole, Wright did
not warn patients, surgeons, customers, or its sales representatives/distributors that
the Device was known to be failing from fractures at higher than expected rates.

65. Prior to the implant of the Device in Plaintiff Chris Cole, Wright did
not wam patients, surgeons, customers, or its sales representatives/distributors that
the Device was known to be failing from fractures in high activity or heavier weight
patients at higher than expected rates.

66. Prior to the sudden catastrophic failure of Plaintiff Chris Cole’s Device,
Wright did not warn patients that the PROFEMUR® modular neck was known to be
suddenly and catastrophically failing without warning from fractures during normal
activities of daily living.

67. Prior to the sudden catastrophic failure of Plaintiff Chris Cole’s Device,
Wright did not warn patients that the PROFEMUR® modular neck was known to be
suddenly and catastrophically failing without warning from fractures in high activity
or heavier weight patients.

68. On or about February 12, 2016, the PROFEMUR® Total Hip Femoral

System implanted in Plaintiff Chris Cole’s right side catastrophically failed, 1.e.,

17

 
So F&F NTH OD HP WD HO

NO wo NO NO NO WN NHN WN NO Hae ee ee ee ee ee ue
oOo nN HKD wn FSF WY NY K§ TD CO Fe nH DB NH BP WO NO KF OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 18 of 32

fractured at the Neck, as a result of one or more of a combination of the foregoing
unreasonably dangerous conditions.
69. As a direct and proximate result of the failure of the PROFEMUR®
Total Hip System, Plaintiff Chris Cole has sustained injuries and damages including,
but not limited to:
(a) undergoing surgery to remove and replace the failed prosthesis
system;
(b) extended hospital stay including intensive care and inpatient
rehabilitation;
(c) past and future pain and anguish, both in mind and in body;
(d) permanent physical disabilities;
(e) permanent diminishment of his ability to participate in and enjoy
the affairs of life;
(f) medical bills associated with the replacement procedure and
recovery therefrom;
(g) future medical expenses;
(h) loss of wages;
(i) loss of enjoyment of life;
(j) loss of past and future earnings and earning capacity;

(k) disfigurement; and

18

 
Co fe STD Dn HP WD NO

NO NO PO NO WN NO HN HN KN ea Ree ee ee ee me hme
oo AN On FP WD NY K|§ TD OBO CSCS DI HDB WH BP WO NO KF CO

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 19 of 32

(1) physical impairment.
CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF
STRICT PRODUCTS LIABILITY — MANUFACTURING DEFECT

70. Plaintiffs repeat, re-allege, and hereby incorporate by reference all of
the allegations and statements contained in paragraphs 1-69 as though fully set forth
herein.

71. At all times relevant hereto, Wright designed, manufactured,
distributed, sold, marketed, and promoted the PROFEMUR® Total Hip Femoral
System that was implanted in Plaintiff Chris Cole on or about April 4, 2007.

72. At all times relevant hereto, the PROFEMUR® Total Hip Femoral
System was expected to, and did, reach prescribing physicians and consumers,
including Plaintiff Chris Cole and Plaintiffs physician, without a substantial change
in the condition in which it was sold.

73. At all times relevant hereto, Plaintiff Chris Cole and Plaintiff's
healthcare providers used the PROFEMUR® Total Hip Femoral System for its
intended or reasonably foreseeable purpose.

74. At all times relevant hereto, the PROFEMUR® Total Hip Femoral
System was dangerous, unsafe, and defective in manufacture. Such defects included,
but were not limited to, an unreasonably high propensity for corrosion, fretting, and

fatigue under normal and expected use of the device, leading to fracture of the

19

 
So Fe SND OT FP W NO

NO NO NO NO NO NY WN NN NO Hee eee Ree ee me mu
oN DN Oh FH WY NY KF§ DBD CO FH DBO WH BP WH NYO KK OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 20 of 32

modular neck and catastrophic failure of the device, requiring revision surgery.

75. Plaintiff Chris Cole is informed and believes, and thereupon alleges,
that the PROFEMUR® Total Hip Femoral System implanted in Plaintiff was
defectively manufactured because it differed from the manufacturer’s design and
specifications, or from typical units of the same product line.

76. As a direct, legal, proximate, and producing result of the defective
manufacture of the PROFEMUR® Total Hip Femoral System implanted in Plaintiff
Chris Cole, Plaintiff sustained injuries as set forth above.

77. The dangerous, unsafe, and defective manufacturing of the
PROFEMUR® Total Hip Femoral System implanted in Plaintiff Chris Cole was a
substantial factor in causing Plaintiffs injuries as set forth above.

SECOND CLAIM FOR RELIEF
STRICT PRODUCTS LIABILITY — FAILURE TO WARN

78. Plaintiffs repeat, re-allege, and hereby incorporate by reference all of
the allegations and statements contained in paragraphs 1-69 as though fully set forth
herein.

79. The PROFEMUR® Total Hip Femoral System was defective and
unreasonably dangerous when it left the possession of Defendant in that it contained
warnings insufficient to alert the medical community and patients, including

Plaintiff Chris Cole and Plaintiff’s healthcare providers, to the dangerous risks

20

 
CoC FN DO WO FP WY NO &

NO NO NO NO WN NO NYO KN NO RR mm me ee ee ee hue lu
oOo HDD ON FP WN SK CD OO fH HD DB WN B WH NO KF OO

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 21 of 32

associated with the PROFEMUR® Total Hip Femoral System when used for its
intended and reasonably foreseeable purpose. The dangers and risks included, but
were not limited to, an unreasonably high propensity for corrosion, fretting,
cracking, and fatigue under normal and expected use of the device, leading to
fracture of the modular neck and catastrophic failure of the device, requiring revision
surgery.

80. At all times relevant hereto, Plaintiff Chris Cole and Plaintiffs
healthcare providers used the PROFEMUR® Total Hip Femoral System for its
intended or reasonably foreseeable purpose.

81. Plaintiff Chris Cole and Plaintiffs healthcare providers could not have
discovered any defect in the PROFEMUR® Total Hip Femoral System through the
exercise of due care.

82. Defendant knew or should have known, by the use of scientific
knowledge available before, at, and after the time of manufacture, distribution, and
sale of the PROFEMUR® Total Hip Femoral System, of potential risks and side
effects associated with the PROFEMUR® Total Hip Femoral System. Defendant
knew or should have known of the defective condition, characteristics, and risks
associated with said product, as previously set forth herein.

83. The warnings and instructions provided with the PROFEMUR® Total

Hip Femoral System by Defendant did not adequately warn of the potential risks and

21

 
C0 Oo NDA NW FB WH Ee

NO NYO NYO NY NO NO KN NO NO Reem eee ee
So ANID HN F&F WD NY K§ DOD O BS HT DB WH BP WO NO KF CO

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 22 of 32

side effects of the PROFEMUR® Total Hip Femoral System, which risks were
known or scientifically knowable to Defendant.

84. Defendant had a continuing duty to warn the medical community and
public, including Plaintiff Chris Cole and Plaintiff's healthcare providers, of the
potential risks and increased failure rate associated with the PROFEMUR® Total Hip
System.

85. As a direct, legal, proximate, and producing result of Defendant’s
failure to warn, Plaintiff Chris Cole sustained injuries as set forth above.

86. Defendant’s failure to adequately warn of the potential risks and side
effects of the PROFEMUR® Total Hip Femoral System was a substantial factor in
causing Plaintiff's injuries as set forth above.

THIRD CLAIM FOR RELIEF
NEGLIGENCE

87. Plaintiffs repeat, re-allege, and hereby incorporate by reference all of
the allegations and statements contained in paragraphs 1-69 as though fully set forth
herein.

88. At all times relevant hereto, Defendant designed, manufactured,
distributed, sold, marketed, and promoted the PROFEMUR® Total Hip Femoral
System for implantation into customers, such as Plaintiff Chris Cole, by physicians

and surgeons in the United States.

22

 
So re ND On FP WY NO

NO NO YO NYO NY NYO NO NO NYO Se Be Re Re ee ee ee ee
Oo vA HD nA Ff WD NY | COD CO FAD A NA SP W NO KF CO

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 23 of 32

89.  Atalltimes relevant hereto, Defendant knew or should have known that
the novel design of the PROFEMUR® Total Hip Femoral System necessitated
clinical trials and other pre-marketing evaluations of risks and efficacy. Such testing
would have revealed the increased risks of failure and complications associated with
the PROFEMUR*® Total Hip Femoral System. A reasonable manufacturer under the
same and similar circumstances would have conducted additional testing and
evaluation of the PROFEMUR*® Total Hip Femoral System’s safety and performance
prior to placing the PROFEMUR® Total Hip Femoral System into the stream of
commerce.

90. At all times relevant hereto, Defendant knew or should have known of
the serious complications and high failure rate associated with the PROFEMUR®
Total Hip Femoral System. Despite receiving hundreds of reports of serious
complications from healthcare providers, Defendant chose (1) not to perform any
additional testing of the PROFEMUR® Total Hip Femoral System; (2) not to
investigate other potential causes of the complications; (3) not to suspend sales or
distribution; and (4) not to warn physicians and patients of the PROFEMUR*® Total
Hip Femoral System’s unreasonably high propensity for corrosions, fretting,
cracking, and fatigue under normal and expected used of the device, leading to
fracture of the modular neck and catastrophic failure of the device, requiring revision

surgery and causing the damages stated herein.

23

 
Co ND WNW BR WwW bw =

NO po WN NO WN NO ND HN KN Re Bee ee ee ee oe ee hme
Oo AHD nA FS WY NY KY OD CO CS YT HDR WH BP WW HO KF OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 24 of 32

91. As a direct, legal, proximate, and producing cause of Defendant’s
negligent design, testing, manufacturing, marketing, selling, and promoting the
PROFEMUR® Total Hip Femoral System, Plaintiff suffered injuries as set forth
above.

92. Defendant’s negligent design, testing, manufacturing, selling, and
promoting the PROFEMUR*® Total Hip Femoral System, was a substantial factor in
causing Plaintiff's injuries as set forth above.

FOURTH CLAIM FOR RELIEF
FRAUDULENT MISREPRESENTATION

93. Plaintiffs repeat, re-allege, and hereby incorporate by reference all of
the allegations and statements contained in paragraphs 1-69 as though fully set forth
herein.

94. The Defendant falsely and fraudulently represented to the medical and
healthcare community, and to Plaintiff Chris Cole, Plaintiff's healthcare providers,
and/or the FDA, that the PROFEMUR?® Total Hip Femoral System had been properly
tested and was safe and effective for its indicated use.

95. The representations made by Defendant to the medical and healthcare
community and to Plaintiff Chris Cole, Plaintiffs healthcare providers, and/or the
FDA, regarding the safety and performance of the PROFEMUR*® Total Hip Femoral

System were, in fact, false.

24

 
So fe NAD OO BP WY NO

Oo NO NYO NY NHN WN NY YN HN hae ee ee ee Oo ee me hue
oN DN ON SFP WD NY K|§ DTD CO Be DT HDR WN BP WO PO FR |

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 25 of 32

96. Defendant knew or should have known that the PROFEMUR® Total
Hip Femoral System had not been sufficiently tested, was defectively designed, and
lacked adequate warnings and instructions.

97. Defendant knew or should have known that the PROFEMUR® Total
Hip Femoral System could and would cause severe and grievous injury to users of
said product, and that the PROFEMUR® Total Hip Femoral System’s inherent
dangers exceeded any purported, inaccurate, and/or downplayed warnings.

98. When said representations were made by Defendant, Defendant knew
those representations to be false and exhibited a willful, wanton, and reckless
disregard for the truth of said representations.

99. Said representations were made by Defendant with the intent to defraud
and deceive Plaintiff Chris Cole, Plaintiff's healthcare providers, the medical
community, and the general public. Defendant intended said representations to
induce Plaintiff, Plaintiff's healthcare providers, the medical community and the
general public, to recommend, implant, and/or purchase the PROFEMUR® Total Hip
Femoral System for use as part of total hip replacement surgery. Defendant’s actions
evinced a callous, reckless, willful, and depraved indifference to the health, safety,
and welfare of Plaintiff.

100. At all relevant times, Plaintiff Chris Cole and Plaintiff's healthcare

providers were unaware of the falsity of said representations and reasonably believed

25

 
Co FF NDB nH BPW NYO &

NO NO PO NO HN NH HN NO HD ee ee ee ee me ee ee he ee
oOo ND WH FBR WN K|§ CO OO FHF HD DH WH BP WO NO KY OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 26 of 32

them to be true.

101. Inreliance upon Defendant’s representations, Plaintiff Chris Cole was
induced and did use the PROFEMUR® Total Hip Femoral System, thereby
sustaining severe and permanent personal injuries, and is now at an increased risk of
sustaining severe and permanent personal injuries in the future.

102. Defendant brought the PROFEMUR® Total Hip Femoral System to the
market, and acted fraudulently, wantonly, and maliciously to the detriment of
Plaintiff.

103. As adirect, legal, proximate, and producing result of Defendant’s false
representations, Plaintiff suffered the injuries set forth herein.

FIFTH CLAIM FOR RELIEF
FRAUDULENT CONCEALMENT

104. Plaintiffs repeat, re-allege, and hereby incorporate by reference all of
the allegations and statements contained in paragraphs 1-69 as though fully set forth
herein.

105. Defendant knew its representations were false or recklessly disregarded
the truth of said representations.

106. In representations to Plaintiff, Plaintiff's healthcare providers, and/or
the FDA, Defendant omitted, concealed or suppressed material information

regarding the safety and performance of the PROFEMUR® Total Hip Femoral

26

 
CF ND OH SFP WN

NO NO NO NO NH NO NY NY NO Se Fe Se Se Fe ee Se ee ue
on DN NH FW NY KH CO OO FH TD DB BB WD NO KS OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 27 of 32

System, including, but not limited to:

(a) An unreasonably high propensity for corrosion, fretting and
fatigue under normal and expected use for the device, leading to fracture of
the modular neck and catastrophic failure of the device, requiring revision
surgery.

(b) That the PROFEMUR® Total Hip Femoral System had an
unacceptably high rate of failures requiring revision surgery;

(c) That the safety and performance of the PROFEMUR® Total Hip
Femoral System was not adequately tested and/or known by Defendant;

(d) That patients implanted with the PROFEMUR® Total Hip
Femoral System were at increased risk of experiencing painful and
debilitating product failure and were more likely to undergo revision surgery
than patients using other hip implant devices;

(ec) The PROFEMUR® Total Hip Femoral System was designed,
manufactured, marketed, promoted, distributed, and sold negligently,
defectively, and/or improperly; and

(f) That safer alternatives were available.

107. Defendant purposefully downplayed and understated the serious nature

of the risks associated with the use of the PROFEMUR® Total Hip Femoral System

in order to increase and sustain sales.

27

 
Co mH ND OO FP WY HPO KF

NO NO NO NO NO NN KN NO RO Rem me eee
oO AH nN FP WD NY KF DTD CO Fe ID HDB wv BR WO NO KK OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 28 of 32

108. Defendant had sole access to material facts regarding the safety and
performance of the PROFEMUR® Total Hip Femoral System. Defendant knows
Plaintiff and Plaintiff's healthcare providers and/or the FDA had no way to
determine the truth behind Defendant’s concealment, omission, and suppression of
material facts as set forth herein.

109. Plaintiff and Plaintiff's healthcare providers relied on Defendant’s
incomplete and inaccurate representations as to the safety and performance of the
PROFEMUR® Total Hip Femoral System when selecting, recommending, and
implanting the PROFEMUR® Total Hip Femoral System.

110. As a direct, legal, proximate, and producing result of Defendant’s
concealment of material facts, Plaintiff has suffered injuries as set forth herein.

SIXTH CLAIM FOR RELIEF
NEGLIGENT MISREPRESENTATION

111. Plaintiffs repeat, re-allege, and hereby incorporate by reference all of
the allegations and statements contained in paragraphs 1-96 as though fully set forth
herein.

112. Defendant had a duty to truthfully represent to the medical community,
and to Plaintiff, Plaintiff's healthcare providers, and the FDA, that the
PROFEMUR® Total Hip Femoral System was not properly tested nor found to be

safe and effective for its intended use.

28

 
Co Fe AND D nH FP WD PO

NO NO NO KN NO KN KR NO RO Rem ee eee a eee ee
ao ra KH Uw FSF WY NY | TD OO fF ADA DB UA BP WO HN KK OC

 

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 29 of 32

113. Defendant knew or should have known that its representations
regarding the safety and performance of the PROFEMUR® Total Hip Femoral
System were, in fact, false.

114. Defendant failed to exercise ordinary care in determining the truth or
falsity of its representations and by misrepresenting the safety and performance of
the PROFEMUR® Total Hip Femoral System.

115. Defendant breached its duty to present truthful representations by
knowingly, or by want of ordinary care, misrepresenting the safety and performance
of the PROFEMUR® Total Hip Femoral System.

116. As a direct, legal, proximate, and producing result of Defendant’s
concealment of material facts, Plaintiffs have suffered injuries as set forth herein.

SEVENTH CLAIM FOR RELIEF
LOSS OF CONSORTIUM

117. Plaintiffs repeat, re-allege, and hereby incorporate by reference all of
the allegations and statements contained in the preceding paragraphs as though fully
set forth herein.

118. At all times herein mentioned, Plaintiffs Chris Cole and Cristy Cole
were, and are, legally married as husband and wife.

119. As a direct and proximate result of Defendants’ defective Profemur®

Total Hip Femoral System and tortious conduct, and as a result of the injuries and

29

 
—

Case 4:20-cv-01042-KGB Document1 Filed 04/30/20 Page 30 of 32

damages to Plaintiff Chris Cole arising therefrom, Plaintiff Cristy Cole has been
deprived of the love, companionship, comfort, affection, society, solace or moral
support, protection, loss of enjoyment of sexual relations, and loss of physical

assistance in the operation and maintenance of the home, of her husband, Chris Cole,

Cc Fm ND OH HP WW WN

NUN NY NY NY NY WN WV NY NO HH Be Re eee ee ee
eo ANA DBD Wn FP WD NY K|§ CT OO fH a HDB A BR WO PO KF OC

 

and has thereby sustained and will continue to sustain damages.

REQUEST FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendant as follows:

l. For general damages for personal injuries to Plaintiff, according to
proof;

2. For all past, current, and future medical and incidental expenses,
according to proof;

3. For all past, current and future loss of wages, according to proof;

4. For punitive and/or exemplary damages in an amount sufficient to
punish Defendant and deter similar conduct in the future, according to
proof;

5. Loss of consortium;

6. For prejudgment interest, as provided by law;

i, For reasonable attorneys’ fees;

8. For costs of litigation; and

30

 
So Fe TDD nn FP WD NO =

NO NO NO WN NY NY NY NV NO HB He ee ee ee oe ou
oN DN ON FP WN KY COD CO GB AH KH WT BP WW NO KY OC

 

Case 4:20-cv-01042-KGB Document 1

Filed 04/30/20 Page 31 of 32

9. For such other and further relief as this Court may deem just and

proper.

Dated: H | 2%, 2020 Respectfully submitted,

By:

 

YUHL CARR, LLP

4676 Admiralty Way, Suite #550
Marina Del Ray, CA 90292
Phone: 310-827-2800

Facsimile: 310-827-4200

Email: cyuhl@yuhlearr.com

Chri em Yuhl, Esq. (132233)

N. Kirkland Pope (pro hac pending)
Michael J. Blakely, Jr. (pro hac pending)
POPE McGLAMRY

3391 Peachtree Road, NE, Ste. 300
Atlanta, GA 30326

Phone: 404-523-7706

Facsimile: 404-524-1648

Email: kirkpope@popeMcGLAMRY.com
Email: mjblakely@popeMcGLAMRY.com

Attorneys for Plaintiffs

31

 
CoCo fe ND Wn FSP WW NNO &

NO NO NO NO NO NO WN NY NO Ba HR eee ee ee he ue
oN KN ON FP WD YN KK DOD O OH HD HR AW BP WH PO KY OC

 

Case 4:20-cv-01042-KGB Document 1

Filed 04/30/20 Page 32 of 32

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a trial by jury to the full extent permitted by law.

Dated: 2é , 2020 Respectfully submitted,

  

YUHL LLP

4676 Admiralty Way, Suite #550
Marina Del Ray, CA 90292
Phone: 310-827-2800

Facsimile: 310-827-4200

Email: cyuhl@yuhlcarr.com

won Cae Esq. (CA Bar #132233)
CARR,

N. Kirkland Pope (pro hac pending)
Michael J. Blakely, Jr. (pro hac pending)
POPE McGLAMRY

3391 Peachtree Road, NE, Ste. 300
Atlanta, GA 30326

Phone: 404-523-7706

Facsimile: 404-524-1648

Email: kirkpope@popeMcGLAMRY.com
Email: mjblakely@popeMcGLAMRY.com

Attorneys for Plaintiffs

32

 
